SHARPE, J.-
— A record entry of judgment can be amended nu.no pro tunc only upon record evidence or evidence quasi of record., — -Mayfield’s Dig. 119, § 16. Deficiencies in such evidence cannot be supplied by parol evidence. — Gunn v. Howell, 35 Ala. 144; Tanner v. Hays, 47 Ala. 722; Pryor v. Beck, 21 Ala. 393; Ex parte Gilmer, 64 Ala. 234; Hudson v. Hudson, 20 Ala. 364; Black on Judgments, § 165.
It was- proper on the trial of the State’s motion to receive as evidence the entries appearing on the trial docket. — The Governor v. Bancroft, 16 Ala. 605; Gay, Hardic & Co. v. Rogers, 109 Ala. 624. But these entries were not of themselves sufficient to support the motion, since, there was nothing in them to show J. W. Thomas was a member of the trial jury.
Neither the clerk’s affidavit nor the list purporting to contain names of jurors were records or quasi records, and, therefore, their admission was erroneous.
The judgment granting the motion to amend will be reversed, and a judgment will be here rendered overruling that motion.
Reversed and rendered.